 204DECISIONS OF NATIONAL LABOR RELATIONS BOARDLauridsen Foods, Inc. and United Food and Com-mercial Workers International Union, Local P-31, AFL-CIO. Case 18-CA-6657August 14, 1980DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSPENELLO AND TRUESDALEUpon a charge filed on April 21, 1980, by UnitedFood and Commercial Workers InternationalUnion, Local P-31, AFL-CIO, herein called theUnion, and duly served on Lauridsen Foods, Inc.,herein called Respondent, the General Counsel ofthe National Labor Relations Board, by the Re-gional Director for Region 18, issued a complaintand notice of hearing on May 7, 1980, against Re-spondent, alleging that Respondent had engaged inand was engaging in unfair labor practices affectingcommerce within the meaning of Section 8(a)(5)and (1) and Section 2(6) and (7) of the NationalLabor Relations Act, as amended. Copies of thecharge and complaint and notice of hearing beforean administrative law judge were duly served onthe parties to this proceeding.With respect to the unfair labor practices, thecomplaint alleges in substance that on January 9,1980, following a Board election in Cases 18-RC-12316 and 18-RC-12323, the Union was duly certi-fied as the exclusive collective-bargaining repre-sentative of Respondent's employees in the unitfound appropriate;' and that, commencing on orabout February 14, 1980, and at all times thereaf-ter, Respondent has refused, and continues to dateto refuse, to bargain collectively with the Union asthe exclusive bargaining representative, althoughthe Union has requested and is requesting it to doso. On May 28, 1980, Respondent filed its answerto the complaint admitting in part, and denying inpart, the allegations in the complaint.On June 20, 1980, counsel for the General Coun-sel filed directly with the Board a Motion for Sum-mary Judgment. Subsequently, on June 24, 1980,the Board issued an order transferring the proceed-ing to the Board and a Notice To Show Causewhy the General Counsel's Motion for SummaryJudgment should not be granted. Respondentthereafter filed a response to the Notice To ShowCause.I Official notice is taken of the record in the representation proceed-ing, Cases 18-RC-12316 and 18-RC-12323, as the term "record" is de-fined in Secs. 102.68 and 102 69(g) of the Board's Rules and Regulations,Series 8, as amended. See LTV Elecrosystems, Inc., 166 NLRB 938(1967), enfd. 388 F2d 683 (4th Cir. 1968); Golden Age Beverage Co., 167NLRB 151 (1967), enfd 415 F.2d 26 (5th Cir. 1969); Intertype Co. v. Pen-ello, 269 F.Supp. 573 (DC Va 1967) Follerr Corp., 164 NLRB 378(1967), enfd. 397 F2d 91 (7th Cir. 1968): Sec. 9(d) of the N.RA, asamended.251 NLRB No. 35Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentIn its answer to the complaint, Respondentadmits the request and refusal to bargain, butdenies the commerce allegations of the complaintand alleges certain affirmative defenses, the sub-stance of which attacks the validity of the Board'scertification in the underlying representation pro-ceeding. In its first affirmative defense, Respondentcontends that the Union destroyed, by misrepresen-tation, threats, and promises, the laboratory condi-tions necessary for employees to exercise their freeand uncoerced choice. In its second affirmative de-fense, Respondent asserts that the Regional Direc-tor improperly refused to order a hearing or grantRespondent additional time to establish a primafacie case of the Union's objectionable conduct. Inits further affirmative defenses, Respondent asserts,inter alia, that the Regional Director failed to ade-quately investigate Respondent's objections, andthat Respondent was therefore denied due process.Further, Respondent asserts that the Regional Di-rector and the Board incorrectly concluded thatRespondent's objections did not raise substantialand material issues that would warrant setting asidethe election.Review of the record herein, including therecord in Cases 18-RC-12316 and 18-RC-12323,reveals that on July 13, 1979, after a hearing inwhich Respondent participated, the Regional Di-rector issued a Decision and Direction of Electionin which he found, on a projected basis, that Re-spondent's annual direct inflow and indirect out-flow exceeded the Board's statutory, if not discre-tionary, authority and, therefore, that Respondentwas engaged in commerce within the meaning ofthe Act.On January 9, 1980, the Regional Director over-ruled Respondent's objections to conduct affectingthe results of the election in Cases 18-RC-12316and 18-RC-12323 and certified the Union. OnMarch 12, 1980, the Board denied Respondent's re-quest for review. It therefore appears that in thisproceeding Respondent is attempting to relitigateissues fully litigated and finally determined in therepresentation proceeding.It is well settled that in the absence of newly dis-covered or previously unavailable evidence or spe-cial circumstances a respondent in a proceeding al-leging a violation of Section 8(a)(5) is not entitled------ LAURIDSEN FOODS, INC.205to relitigate issues which were or could have beenlitigated in a prior representation proceeding.2All issues raised by Respondent in this proceed-ing were or could have been litigated in the priorrepresentation proceeding, and Respondent doesnot offer to adduce at a hearing any newly discov-ered or previously unavailable evidence, nor doesit allege that any special circumstances exist hereinwhich would require the Board to reexamine thedecision made in the representation proceeding. Wetherefore find that Respondent has not raised anyissue which is properly litigable in this unfair laborpractice proceeding. Accordingly, we grant theMotion for Summary Judgment.On the basis of the entire record, the Boardmakes the following:FINDINGS OF FACTI. THE BUSINESS OF RESPONDENTRespondent is an Iowa corporation with itsoffice and place of business in Britt, Iowa, hereincalled Respondent's facility. Respondent is engagedin the processing and shipping of meat and relatedproducts. During the calendar year ending Decem-ber 31, 1979, Respondent, in the course and con-duct of its business operations, shipped from itsBritt, Iowa, facility products, goods, and materialsvalued in excess of $50,000 directly to points out-side the State of Iowa.We find, on the basis of the foregoing, that Re-spondent is, and has been at all times materialherein, an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act, andthat it will effectuate the policies of the Act toassert jurisdiction herein.II1. THE LABOR ORGANIZATION INVOLVEDUnited Food and Commercial Workers Interna-tional Union, Local P-31, AFL-CIO, is a labor or-ganization within the meaning of Section 2(5) ofthe Act.III. THE UNFAIR LABOR PRACTICESA. The Representation Proceeding1. The unitThe following employees of Respondent consti-tute a unit appropriate for collective-bargainingpurposes within the meaning of Section 9(b) of theAct:All full-time and regular part-time productionand maintenance employees employed by Re-2 See Pittsburgh Plate Glast Co. v NL.R.B.. 313 US 14,. 162 (1941):Rules and Regulations of the Board, Secs 102.b7(f) and 102.69(c)spondent at its Britt, Iowa, facility; excludingoffice clerical employees, professional employ-ees, managerial employees, guards and supervi-sors as defined in the Act.2. The certificationOn November 8, 1979, a majority of the employ-ees of Respondent in said unit, in a secret-ballotelection conducted under the supervision of theRegional Director for Region 18, designated theUnion as their representative for the purpose ofcollective bargaining with Respondent.The Union was certified as the collective-bar-gaining representative of the employees in said uniton January 9, 1980, and the Union continues to besuch exclusive representative within the meaning ofSection 9(a) of the Act.B. The Request To Bargain and Respondent'sRefusalCommencing on or about February 14, 1980, andat all times thereafter, the Union has requested Re-spondent to bargain collectively with it as the ex-clusive collective-bargaining representative of allthe employees in the above-described unit. Com-mencing on or about February 14, 1980, and con-tinuing at all times thereafter to date, Respondenthas refused, and continues to refuse, to recognizeand bargain with the Union as the exclusive repre-sentative for collective bargaining of all employeesin said unit.Accordingly, we find that Respondent has, sinceFebruary 14, 1980, and at all times thereafter, re-fused to bargain collectively with the Union as theexclusive representative of the employees in the ap-propriate unit, and that, by such refusal, Respond-ent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(5) and(1) of the Act.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in sectionIII, above, occurring in connection with its oper-ations described in section , above, have a close,intimate, and substantial relationship to trade, traf-fic, and commerce among the several States andtend to lead to labor disputes burdening and ob-structing commerce and the free flow of com-merce.V. THE REMEDYHaving found that Respondent has engaged inand is engaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, weLAURIDSEN FOODS, INC 205 206DECISIONS OF NATIONAL LABOR RELATIONS BOARDshall order that it cease and desist therefrom, and,upon request, bargain collectively with the Unionas the exclusive representative of all employees inthe appropriate unit, and, if an understanding isreached, embody such understanding in a signedagreement.In order to insure that the employees in the ap-propriate unit will be accorded the services of theirselected bargaining agent for the period providedby law, we shall construe the initial period of certi-fication as beginning on the date Respondent com-mences to bargain in good faith with the Union asthe recognized bargaining representative in the ap-propriate unit. See Mar-Jac Poultry Company, Inc.,136 NLRB 785 (1962); Commerce Company d/b/aLamar Hotel, 140 NLRB 226, 229 (1962), enfd. 328F.2d 600 (5th Cir. 1964), cert. denied 379 U.S. 817;Burnett Construction Company, 149 NLRB 1419,1421 (1964), enfd. 350 F.2d 57 (10th Cir. 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1. Lauridsen Foods, Inc., is an employer engagedin commerce within the meaning of Section 2(6)and (7) of the Act.2. United Food and Commercial Workers Inter-national Union, Local P-31, AFL-CIO, is a labororganization within the meaning of Section 2(5) ofthe Act.3. All full-time and regular part-time productionand maintenance employees employed by Respond-ent at its Britt, Iowa, facility; excluding office cleri-cal employees, professional employees, managerialemployees, guards and supervisors as defined as theAct, constitute a unit appropriate for the purposesof collective bargaining within the meaning of Sec-tion 9(b) of the Act.4. Since January 9, 1980, the above-named labororganization has been and now is the certified andexclusive representative of all employees in theaforesaid appropriate unit for the purpose of collec-tive bargaining within the meaning of Section 9(a)of the Act.5. By refusing on or about February 14, 1980,and at all times thereafter, to bargain collectivelywith the above-named labor organization as the ex-clusive bargaining representative of all the employ-ees of Respondent in the appropriate unit, Re-spondent has engaged in and is engaging in unfairlabor practices within the meaning of Section8(a)(5) of the Act.6. By the aforesaid refusal to bargain, Respond-ent has interfered with, restrained, and coerced,and is interfering with, restraining, and coercing,employees in the exercise of the rights guaranteedthem in Section 7 of the Act, and thereby has en-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(l) of the Act.7. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within themeaning of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,Lauridsen Foods, Inc., Britt, Iowa, its officers,agents, successors, and assigns, shall:I. Cease and desist from:(a) Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms andconditions of employment with United Food andCommercial Workers International Union, LocalP-31, AFL-CIO, as the exclusive bargaining repre-sentative of its employees in the following appro-priate unit:All full-time and regular part-time productionand maintenance employees employed by Re-spondent at its Britt, Iowa, facility; excludingoffice clerical employees, professional employ-ees, managerial employees, guards and supervi-sors as defined as the Act.(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them in Section 7 ofthe Act.2. Take the following affirmative action whichthe Board finds will effectuate the policies of theAct:(a) Upon request, bargain with the above-namedlabor organization as the exclusive representativeof all employees in the aforesaid appropriate unitwith respect to rates of pay, wages, hours, andother terms and conditions of employment, and, ifan understanding is reached, embody such under-standing in a signed agreement.(b) Post at its Britt, Iowa, facility copies of theattached notice marked "Appendix."3Copies ofsaid notice, on forms provided by the Regional Di-rector for Region 18, after being duly signed byRespondent's representative, shall be posted by Re-spondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter,in conspicuous places, including all places wherenotices to employees are customarily posted. Rea-' In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the swords in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-anlt to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board " LAURIDSEN FOODS, INC.207sonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced, orcovered by any other material.(c) Notify the Regional Director for Region 18,in writing, within 20 days from the date of thisOrder, what steps have been taken to comply here-with.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, andother terms and conditions of employmentwith United Food and Commercial WorkersInternational Union, Local P-31, AFL-CIO,as the exclusive representative of the employ-ees in the bargaining unit described below.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of the rights guaranteedthem by Section 7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as the exclusive repre-sentative of all employees in the bargainingunit described below, with respect to rates ofpay, wages, hours, and other terms and condi-tions of employment, and, if an understandingis reached, embody such understanding in asigned agreement. The bargaining unit is:All full-time and regular part-time produc-tion and maintenance employees employedby us at our Britt, Iowa, facility; excludingoffice clerical employees, professional em-ployees, managerial employees, guards andsupervisors as defined as the Act.LAURIDSEN FOODS, INC.LAURIDSEN FOODS, INC 207